DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
This instant application No. 16/082051 has claims 1-11 and 13-15 pending.
Claim 12 has been cancelled.  

Claim Objections
Claim 10 and 13 have been objected for the following reasons: minor informalities. 
Claim 10 – informal language and missing semicolons at the end of each limitation
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage;
a processor configured to: 
 store, in the storage, parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
 receive an event selection for a first event of the plurality of different events;[[,]] 
;[[,]] and 
control the communicator to transmit the first event application source code for use in controlling the service provided by the, first external electronic apparatus.”
Claim 13 – informal language and missing semicolons at the end of each limitation
“(Currently Amended): A method of controlling an electronic apparatus configured to control a service provided by an external electronic apparatus, the method comprising: 
storing parsed service application source code for a service provided on a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
receiving an event selection for a first event of the plurality of different events; 
identifying first event application source code for the first event, from the parsed service application source code;[[,]] and 
transmitting the first event application source code for use in controlling the service provided by the first external electronic apparatus.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 10 is recited below: 
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage;
a processor configured to: 
control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
control to receive an event selection for a first event of the plurality of different events, 
identify first event application source code for the first event, from the parsed service application source code, and 
control the communicator to transmit the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 10 is an electronic apparatus or machine.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites steps to: 
“a processor configured to: 
…
control to receive an event selection for a first event of the plurality of different events, 
identify first event application source code for the first event, from the parsed service application source code, …”. 
The abstract idea in this claim is namely a Mental Process.
A processor or generic processing component is recited with limitations to control to receive an event selection, and identify an item, namely first event application source code for the first event. That is, other than reciting “a processor configured to” complete steps, nothing in the claim element precludes the step from practically being performed the human mind. For “a processor configured to control to receive an event” then “identify first event application source code”, in the context of this claim, this encompasses one human that controls event reception and identifies an event application source code item. 

Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 10 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“Claim 10 (Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage;
a processor configured to: 
control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
… and 
control the communicator to transmit the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
As recited in Step 2A, Prong One, a processor is a generic processing entity. 
Additional limitations include both a communicator and a storage are additional generic components. Given the mental process established in Step 2A, Prong One, these components are technology components that lack subject matter to integrate into a practical application. These two generic components are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(d) – “Merely reciting the words “apply it” (or an equivalent) with the judicial exception …. Adding insignificant extra-solution activity to the judicial exception..”).
Next, a processor is recited as performing additional steps to: 
“ 	control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; and 
control the communicator to transmit the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
And furthermore, a processor that performs these steps that performs insignificant extra solution activity to 1) control to store in the storage parsed service application source code, and 2) control the communicator to transmit the first event application source code with intended use of controlling the service provided by the first external electronic apparatus..
The processor (see Step 2A) which performs the mental steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to control to store and  control the communicator to transmit) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of the communicator, the storage, and the processor are considered to be pre-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again:
“An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
a storage;
a processor configured to: 
control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
… and 
control the communicator to transmit the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A “communicator”, as claimed by Applicant, performs well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 1 – Statement(s) by Applicant. Applicant specification discloses that a communicator is disclosed as a generic component within one electronic apparatus that communicates with other electronic apparatuses, and a communicator can be materialized by various well-known communication methods, such as near field communication (NFC), Wireless fidelity (Wi-Fi), Bluetooth, infrared data association (IrDA), ZigBee, a wireless local area network (WLAN), and ultra-wideband (UWB) [Pages 12-13]. 
A “storage”, as claimed by Applicant, is a generic storage component represented as part of an abstract idea.  
A “processor”, as claimed by Applicant, performs mere instructions to implement an abstract idea on a computer.  
A step by the processor to “control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events”, as claimed by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., mere storage of source code in conjunction with a law of nature or abstract idea.
A step by the processor to “control the communicator to transmit the first event application source code for use in controlling the service provided by the first external electronic apparatus”, as claimed by Applicant, performs a well-understood, routine, conventional step previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 3 – Publication(s) by Applicant.
Prior art of Martini et al. (Pub. No. US2019/0384580) teaches that a processor performs a step to control the communicator to transmit the first event application source code [Abstract; 0029, 0062] for intended us use in controlling the service/functionality provided by the first external electronic apparatus [0035], e.g. “For example, the controlling server computing device may be configured push out domain-specific programming language code segments to the remote network components (or packet processors)” [0062].
Given this example in Martini, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more and this claimed subject matter is ineligible.
Further amendment is required, in order to make the subject matter eligible.
Dependent claim 11 is further rejected as it fails to cure deficiencies in the abstract idea of the independent claims.
For limitations of claim 11, the following is recited:
wherein the event application source code is stored in the storage in association with the corresponding event. 
The additional limitations can be interpreted as source code stored in storage, the source code being in association with the corresponding event. 
claim 11, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Martini (Pub. No. US2019/0384580) teaches the event application source code is stored, e.g. “software applications may be stored in the internal memory before they are accessed and loaded into the processors” [0126], in association with the corresponding event or “based on almost any new or strange criteria, including at the application layer” [0062].
Given this example in Martini, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more.
Independent claim 13 is recited below: 
“Claim 13 (Currently Amended): A method of controlling an electronic apparatus configured to control a service provided by an external electronic apparatus, the method comprising: 
storing parsed service application source code for a service provided a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
receiving an event selection for a first event of the plurality of different events; 
identifying first event application source code for the first event, from the parsed service application source code, and 
transmitting the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 13 is an electronic apparatus or machine.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites steps of: 
“Claim 13 (Currently Amended): A method of controlling an electronic apparatus configured to control a service provided by an external electronic apparatus, the method comprising: 
receiving an event selection for a first event of the plurality of different events; 
identifying first event application source code for the first event, from the parsed service application source code, … ”
The abstract idea in this claim is namely a Mental Process.
The limitations to receive an event selection for a first event and identify first event application source code for the first event, as drafted, represent activity that, under its broadest reasonable interpretation, covers performance of the limitation by a human mind. For the first step, the human mind can receive an event selection in their mind. For the second step, the human mind can identifying event application source code information. 
	The claim further recites an external electronic apparatus, which is a generic computing component in this claim scope. 

Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 13 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“	storing parsed service application source code for a service provided a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; and 
transmitting the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
The “storing” step performs insignificant extra solution activity to store parsed application service application source code in the storage provided a first electronic apparatus among the plurality of external electronic apparatuses. Given the claim limitation in its broadest, reasonable interpretation, this amounts no more than insignificant extra-solution activity. This only recites a storage step, with consideration that the parsed service application source code comprises event application source code stored in the storage for each of a plurality of different events. 
The “transmitting” step also performs insignificant extra solution activity with intended use of in controlling the service provided by the first external electronic apparatus.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of the communicator and the processor are considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again:
“	storing parsed service application source code for a service provided a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; and 
transmitting the first event application source code for use in controlling the service provided by the first external electronic apparatus.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A step of “storing parsed service application source code for a service provided a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events”, as claimed by Applicant, represents insignificant extra-solution activity added to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea.
A step of “transmitting the first event application source code for use in controlling the service provided by the first external electronic apparatus”, as claimed by Applicant, performs a well-understood, routine, conventional step previously known to the industry, specified at a high level of generality, to the judicial exception, supported under Berkheimer Option 3 – Publication(s) by Applicant.
Prior art of Martini et al. (Pub. No. US2019/0384580) teaches a step of transmitting the first event application source code [Abstract; 0029, 0062] for intended us use in controlling the service/functionality provided by the first external electronic apparatus [0035], e.g. “For example, the controlling server computing device may be configured push out domain-specific programming language code segments to the remote network components (or packet processors)” [0062].

Therefore, this limitation does not amount to significantly more and this claimed subject matter is ineligible.
Further amendment is required, in order to make the subject matter eligible.
Dependent claim 14 is further rejected as it fails to cure deficiencies in the abstract idea of the independent claims.
For limitations of claim 14, the following is recited:
wherein the event application source code is stored in associated with the corresponding event.
The additional limitations can be interpreted as source code stored in storage, the source code being in association with the corresponding event. 
Considering the claimed subject matter in claim 14, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Martini (Pub. No. US2019/0384580) teaches the event application source code is stored, e.g. “software applications may be stored in the internal memory before they are accessed and loaded into the processors” [0126], in association with the corresponding event or “based on almost any new or strange criteria, including at the application layer” [0062].
Martini, they indicate that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more.
Further amendment is required, in order to make the subject matter eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation to “control to transmit the control signal” is indefinite. It is unclear of the boundaries of controlling the transmission of a control signal and such unlimited boundaries are not with the scope of one of ordinary skill in the art.  It is noted that controlling a communicator to perform an act would constitute using a device to perform the act.  Is this what is intended regarding the control to transmit?  Further, it is also unclear where the control signal is transmitted to. 
Next, the claim recites a step to “control the communicator”, and recites a further step to “control to transmit”. Considering the communicator and the control to transmit, there are missing interrelated elements or missing interrelated steps between the two steps. 

Option 1:  the first service request information comprises 1) first event information and 2) first event application source code; or
Option 2:  the first event information corresponds to 1) a first event selection and 2) first event application source code;
Due to the language the claims are indefinite wherein both options lead to two distinct claim scopes, further clarification is needed to understanding the invention.  
	For the purpose of art, request information comprises event selection and event application source code.
	Further, claim 1, line 12 recites “…the first electronic apparatus…”.  This element lacks antecedent basis as the preamble has “…an electronic apparatus…” and line 6 states “…a first external electronic apparatus…”
Regarding claims 2-7 are rejected as they fail to cure the deficiencies of claim 1.
Regarding claim 5, the limitation to “control to parse” is indefinite. It is unclear of the boundaries of controlling the parsing of the source code and such unlimited boundaries are not with the scope of one of ordinary skill in the art.  It is unclear whether a partial analysis, specific analysis; usage of a specific tool or otherwise is performed that would constitute an act of control to parse.   
Regarding claim 8, this claim is rejected on the similar grounds as claim 1 above (except control to transmit issues).  
Regarding claim 9 are rejected as they fail to cure the deficiencies of claim 8.
Regarding claim 9, the limitation to “control to parse” is indefinite. It is unclear of the boundaries of controlling the parsing of the source code and such unlimited boundaries are not with the scope of one of ordinary skill in the art.  It is unclear whether a partial analysis, specific analysis; usage of a specific tool or otherwise is performed that would constitute an act of control to parse.   
Regarding claim 10, the limitations of “control to parse” and “control to receive” are indefinite. As articulated in the 112 rejection of claim 9, “control to parse” has similar scope related issues.  Further this applies to the “control to receive” under similar grounds.  
Regarding claim 11 are rejected as they fail to cure the deficiencies of claim 10.
Regarding claim 11, it is also rejected because the limitation of “the corresponding event” has a lack of antecedent basis because claim scope of claim 11 does not indicate which event from “different events”, recited in claim 10, is being referred to. 
Regarding claim 14, the limitation of “the corresponding event” has a lack of antecedent basis because claim scope of claim 14 does not indicate which event from “different events”, recited in claim 13, is being referred to. 
Regarding claim 15, the limitations recite: 
“a first processor configured to: control to receive …”

The limitations of “control to receive” and “control to transmit” are indefinite. Similar to the 112 rejections of claim 1, “control to receive” and “control to transmit” has no boundaries on the related control and thus are indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (Pub. No. US2013/0232255; hereinafter Fukui) in view of Bak (NPL titled “Smart Block: A Visual Programming Environment for SmartThings”; hereinafter Bak).
Regarding claim 1, Fukui discloses the following: 
(Currently Amended): An electronic apparatus comprising: 
a communicator configured to communicate with a plurality of external electronic apparatuses; and 
(Fukui teaches a communicator or “communication unit” configured to communicate with a plurality of external electronic apparatuses [see Claim 9 of Fukui], e.g. “a communication unit that communicates with a sensor network connected to a plurality of nodes that includes a sensor node that transmits a detected event, and an intermediate node that relays the event” [see Claim 9 of Fukui])
a processor configured to: 
control the communicator to receive first service request information for a first service from a first external electronic apparatus of the plurality of external electronic apparatuses 
Fukui teaches control the communicator to receive first service request information for a first service “module” from a first external electronic apparatus such as a server node of the plurality of external electronic apparatuses, e.g. “The module receiver 212 receives a module from the server node 110. The module received by the module receiver 212 is output to the module execution unit 213 that controls the execution of the module” [0144-0147])
generate first binary execution data based on event application source code 
(Fukui discloses a processor configured to generate first binary execution data [0076-0080] based on the received first event application source code [0076-0080, 0144-0147], e.g. “Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
execute the first binary execution data to generate a control signal for performing the first service , and 
(Fukui discloses executing the first binary execution data [0080, 0094; FIG. 3, All Elements], e.g. “the binary code of the modules are stored” [0080] and “executes a module installed on the server node 110” [0094], to generate/output a control signal for performing the first service [0145], e.g. “If the module is installed on the sensor node 210, the module execution unit 213 processes the event by executing the module. The module execution unit 213 then outputs to the event transmitter 214 data processed by the module as a new event” [0145])
control to transmit the control signal.  
(Fukui teaches controlling to transmit the control signal, e.g. “The event transmitter 214 transmits an event to an upper node. In one operation example, the event transmitter 214 transmits to the upper node either an event processed by the module execution unit 213 or sensor information received from the sensor device by the sensor information receiver 211” [0146])

However, Fukui does not disclose the following:
the first service request information comprising first event information, which corresponds to a first event selection received by the first external electronic apparatus, and first event application source code for a first event corresponding to the first event selection parsed from first servicesource code for a first application for the first service stored in the first electronic apparatus
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
(Bak teaches that the first service request information comprising first event information [Pages 32-33; FIG. 1], which corresponds to a first event selection received by the first external electronic apparatus [Page 33-35, Section IV], e.g. “The language is designed based on IoTa calculus [8], a core calculus for Internet of Things Automation that generalizes Event-Condition-Action (ECA) rules for home automation, which can specify which actions are triggered by events, given the existence of specific conditions” [Page 32, Right Column, Paragraph 1], and first event application source code for a first event [Pages 32-33; FIG. 1] corresponding to the first event selection parsed from first service application source code for a first application [Page 36, All Columns, Left Paragraphs] for the first service stored in the first electronic apparatus, e.g. “extensive catalog of IoT devices and SmartApps” [Page 33, Left Column, Paragraph 1])
Bak provides functionality above to provide a request that has both a first event selection and event application source code. These two pieces of information can be provided on a request, in a manner that improves the request information of Fukui. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Bak. 

Substitute the request of Fukui in developing and deploying modules with the development environment of Bak, in order to yield predictable results – using Rationale B of MPEP 2143, Part I.
The motivation would have been to deploy and “publish custom SmartApps” [Page 33, Left Column, Paragraph 2 – Bak].
Regarding claim 2, Fukui in view of Bak discloses the following: 
wherein the first service application source code comprises a script file
(Fukui teaches that the first service application source code [0079] that comprises a script file, e.g. “the module is a script language, text data in which a script is described may be stored” [0080])
Regarding claim 3, Fukui in view of Bak discloses the following: 
wherein the electronic apparatus is provided as an internal component of 
***EXAMINER’S INTERPRETATION:
“The electronic apparatus is provided internally within one of the external electronic apparatus ]”
(Fukui teaches that the electronic apparatus is provided as an internal component of at least one the plurality of external electronic apparatuses, e.g. “The following discussion is based on the premise that the gateway node 310X arranged at the home X is a home gateway, and that the gateway node 310Y arranged at the home Y is a mobile gateway” [0131])
Regarding claim 4, Fukui in view of Bak discloses the following: 
further comprising storage configured to store the first service application source code
Fukui discloses a storage, e.g. “module storage unit” [0079], configured to store the first service application source code [0080])
Regarding claim 5, Fukui in view of Bak discloses the following: 
further comprising: 
storage configured to store second service application source code for a second application, and 
(Fukui discloses storage configured to store second service application source code for a second application [0080])
wherein the processor is configured to: 
control the communicator to receive second service request information from a second external electronic apparatus of the plurality of external electronic apparatuses different from the first external electronic apparatus, 
(Fukui teaches controlling the communicator to receive second service request information from a second external electronic apparatus [0144] of the plurality of external electronic apparatuses different from the first external electronic apparatus [0131-0133] – such as one of the devices within [FIG. 13, HOME Y])
generate second binary execution data based on the second event application source code, and 
(Fukui teaches generating second execution data [0080, 0150-0154] base on the second event application source code [0128-0129, 0146-0147]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
execute the second binary execution data to generate a control signal for performing the second service.  
(Fukui teaches executing the second binary execution data [0080, 0094; FIG. 3, All Elements] to generate a control signal for performing the second service [0145])

However, Fukui does not disclose the following:
(1)	the second service request information comprising second event information, which corresponds to a second event selection received by the second external electronic apparatus, 
(2)	control to parse the second service application source code for second event application source code for the 
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
(1) (Bak teaches that the second service request information comprising second event information [Pages 32-33; FIG. 1], which corresponds to a second event selection received by the second external electronic apparatus [Page 33-35, Section IV], e.g. “The language is designed based on IoTa calculus [8], a core calculus for Internet of Things Automation that generalizes Event-Condition-Action (ECA) rules for home automation, which can specify which actions are triggered by events, given the existence of specific conditions” [Page 32, Right Column, Paragraph 1])
(2) (Bak discloses control to parse the second service application source code for second event application source code for the event [Page 35-36, Section V])
These teaches of Bak suggest that the second service request information of Fukui can be received with modified information about event information, and then a control to parse the second service application source code can be performed. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Bak. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Bak to modify the reference of Fukui. This would lead to a reasonable expectation of success – using Rationale G of MPEP 2143, Part I.
The motivation would have been to generate the AST as a result of parsing source code [Page 36, Left Column, Last 2 Paragraphs – Bak]
Regarding claim 6, Fukui in view of Bak discloses the following: 
wherein the first service comprises control of second external , different from the first external electronic apparatus.  
(Fukui teaches that the first service of “data compression” [0318] comprises control of at least one second external electronic apparatus or upper node [0318] among the plurality of external electronic apparatuses, e.g. “If the transmission control information includes a setting to perform data compression (yes in step S902), the sensor node 250 compresses the event data (step S903), and transmits the compressed event data to the upper node (step S904)” [0318], different from the first external electronic apparatus cited as a “sensor node” [0318])
Regarding claim 7, Fukui in view of Bak discloses the following: 
wherein the at least one second external second apparatuses second external 
(Fukui teaches that the at least one second external electronic apparatus comprises a plurality of second electronic apparatuses, cited as upper nodes [0176, 0182], and the electronic apparatus comprises a plurality of electronic apparatuses, cited as lower nodes [0176, 0181-0182], to which the plurality of second external electronic apparatuses are distributively connected, e.g. “The server node 110 of the embodiment installs the module on the lowest node of the upper nodes. The server node 110 of the embodiment may install the module on a node closest to the occurrence node from among the nodes where the events aggregated by the module concentrate. The server node 110 may appropriately install the modules in a distributed fashion” [0182])
Regarding claim 8, this is rejected on the same basis as claim 1, with teachings of Fukui in view of Bak. 
Regarding claim 9, Fukui in view of Bak discloses the following: 
further comprising: 
storing second service application for a second
(Fukui teaches storing second service application source code for a second application [0080])
controlling the communicator to receive second service request information from a second external electronic apparatus of the plurality of external electronic apparatuses different from the first external electronic apparatus, 
(Fukui teaches controlling the communicator to receive second service request information from a second external electronic apparatus [0144] of the plurality of external electronic apparatuses different 
generating second binary execution data based on event application source cod
(Fukui teaches generating second binary execution data [0080, 0150-0154] based on the second event application source code [0128-0129, 0146-0147]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
executing the second binary execution data to generate a control signal for performing the second service.  
(Fukui teaches generating second execution data [0080, 0150-0154] corresponding to the generated second event application source code [0128-0129, 0146-0147] for performing the second service [0145]. 
Please see relevant evidence below: 
“The module receiver 312 receives a module from the server node 110. The module received by the module receiver 312 is output to the module execution unit 313 that controls the execution of the module” [0153] 
“Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])

However, Fukui does not disclose the following:
(1)	the second service request information comprising second event information, which corresponds to a second event selection received by the second external electronic apparatus; 
(2)	control to parse the second service application source code for second event application source code for the 
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
(1) (Bak teaches that the second service request information comprising second event information [Pages 32-33; FIG. 1], which corresponds to a second event selection received by the second external electronic apparatus [Page 33-35, Section IV], e.g. “The language is designed based on IoTa calculus [8], a core calculus for Internet of Things Automation that generalizes Event-Condition-Action (ECA) rules for home automation, which can specify which actions are triggered by events, given the existence of specific conditions” [Page 32, Right Column, Paragraph 1])
(2) (Bak discloses control to parse the second service application source code for second event application source code for the event [Page 35-36, Section V])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Fukui with the teachings of Bak. 
The prima face case of obviousness would have been the same as that of claim 5.
Claim(s) 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bak (NPL titled “Smart Block: A Visual Programming Environment for SmartThings”; hereinafter Bak) in view of Martini et al. (Pub. No. US2019/0384580; hereinafter Martini.
Regarding claim 10, Bak discloses the following: 
(Currently Amended): An electronic apparatus for controlling a service provided by an external electronic apparatus, the electronic apparatus comprising: 
a communicator; 
(Bak discloses a communicator [Page 33, Fig. 1 – see “SmartThings Cloud”])
a storage;
(Bak discloses a storage or catalog, e.g. “extensive catalog of IoT devices and SmartApps” [Page 33, Left Column, Paragraph 1])
a processor configured to: (Bak inherently teaches a processor due to the apparatus of figure 1)
control to store in the storage parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events; 
(Bak teaches controlling to store in the storage/catalog [Page 33, Left Column, Paragraph 1] parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses [Page 35, Left Column, Section C; Page 36, Left Column, Paragraph 2; Figure 18], the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events [Page 35-36, Section V])
control to receive selection for a first event of the plurality of different events 
(Bak discloses control to receive an event selection for a first event of the plurality of different events, e.g. “just uses GUI components when selecting events” [Page 37, Left Column, Last 2 Paragraphs])
identify first event application source code for the first event, from the parsed service application source code, and 
Bak teaches identifying first event application source code for the first event, from the parsed service application source code [Page 34, Section IV, All Paragraphs; Page 37, Part B, All Paragraphs; Figure 7, Figure 8, Figure 10, Figure 11, Figure 12])

However, Bak does not disclose the following:
control the communicator to transmit the first event application source code for use in controlling the service provided by the external electronic apparatus
Nonetheless, this feature would have been made obvious, as evidenced by Martini.
(Martini teaches that a step to control the communicator to transmit the first event application source code [Abstract; 0029, 0062] for intended use in controlling the service/functionality provided by the first external electronic apparatus [0035], e.g. “For example, the controlling server computing device may be configured push out domain-specific programming language code segments to the remote network components (or packet processors)” [0062])
It would have been reasonable to apply the transmitting step of Martini to the networked elements of Bak, in order to improve functionality of the electronic apparatuses of Bak.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bak with the teachings of Martini by using known technique to improve similar devices – using Rationale C of MPEP 2143, Part I.
One of ordinary skill in the art would recognize the desirability of performing the following modification:  
The motivation would have been to “to remotely and dynamically program, update, or otherwise alter the functionality of one or more components (e.g., P4 programmable packet processors, etc.) that are included in one or more network components” [0028 – Bak].

Regarding claim 11, Bak in view of Martini discloses the following: 
wherein the event application source code is stored in the storage in association with the corresponding event 
(Bak teaches that the event application source code is stored in the storage/catalog [Page 33, Left Column, Paragraph 1] in association with the corresponding event [Page 33, Left Column, Paragraph 2])

Regarding claim 13, Bak in view of Martini discloses the following: 
(Currently Amended): A method of controlling an electronic apparatus configured to control a service provided by an external electronic apparatus, the method comprising: 
storing parsed service application source code for a service provided a first external electronic apparatus of a plurality of external electronic apparatuses, the parsed service source code comprising event application source code stored in the storage for each of a plurality of different events; 
(Bak teaches storing, in the storage/catalog [Page 33, Left Column, Paragraph 1], parsed service application source code for a service provided by a first external electronic apparatus of a plurality of external electronic apparatuses [Page 35, Left Column, Section C; Page 36, Left Column, Paragraph 2; Figure 18], the parsed service application source code comprising event application source code stored in the storage for each of a plurality of different events [Page 35-36, Section V])
receiving selection for a first event of the plurality of different events 
(Bak discloses receiving an event selection for a first event of the plurality of different events, e.g. “just uses GUI components when selecting events” [Page 37, Left Column, Last 2 Paragraphs])
identifying first event application source code for the first event, from the parsed service application source code, and 
Bak teaches identifying first event application source code for the first event, from the parsed service application source code [Page 34, Section IV, All Paragraphs; Page 37, Part B, All Paragraphs; Figure 7, Figure 8, Figure 10, Figure 11, Figure 12])

However, Bak does not disclose the following:
transmitting the first event application source code for use in controlling the service provided by the external electronic apparatus
Nonetheless, this feature would have been made obvious, as evidenced by Martini.
(Martini teaches transmitting the first event application source code [Abstract; 0029, 0062] for intended use in controlling the service/functionality provided by the first external electronic apparatus [0035], e.g. “For example, the controlling server computing device may be configured push out domain-specific programming language code segments to the remote network components (or packet processors)” [0062])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bak with the teachings of Martini.
The prima face case of obviousness would have been the same as that of claim 10.

Regarding claim 14, Bak in view of Martini discloses the following: 
wherein the event application source code is stored in associated with the corresponding event 
(Bak teaches that the event application source code is stored in a catalog [Page 33, Left Column, Paragraph 1] in association with the corresponding event [Page 33, Left Column, Paragraph 2])

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bak (NPL titled “Smart Block: A Visual Programming Environment for SmartThings”; hereinafter Bak) in view of Martini et al. (Pub. No. US2019/0384580; hereinafter Martini) in view of Fukui (Pub. No. US2013/0232255; hereinafter Fukui).
Regarding claim 15, Bak discloses the following: 
(Currently Amended): An application executing system comprising: 
a first electronic apparatus comprising a first communicator; and 
(Bak discloses a first electronic apparatus or smart device comprising a first communicator to a SmartThings cloud [Page 32, Right Column, Last Paragraph; Page 33, Left Column, Paragraphs 1-2; Figure 1])
a first processor configured to: 
control to receive selection 
(Bak discloses control to receive an event selection [Page 34, Section IV, All Paragraphs; Page 37, Part B, All Paragraphs; Figure 7, Figure 8, Figure 10, Figure 11, Figure 12])
control the communicator to transmit first service request information for a first service, the first service request information comprising first event information, which corresponds to the event selection, and first event application source code for a first event corresponding to the event selection parsed from first service source code for an application for the first service 
(Bak teaches controlling the communicator to transmit first service request information for a first service – see Deploy Apps of [Figure 1] and also see [Page 32, Right Column, Last Paragraph; Page 33, Left Column, Paragraphs 1-2], the first service request information comprising first event information [Pages 32-33; FIG. 1], which corresponds to a first event selection received by the first external electronic apparatus [Page 33-35, Section IV], e.g. “The language is designed based on IoTa calculus [8], 

However, Bak does not disclose the following:
a second electronic apparatus comprising a second communicator, and a second processor configured to: 
control the second communicator to receive the first service request information from the first electronic apparatus
Nonetheless, this feature would have been made obvious, as evidenced by Martini.
(Martini teaches control the second communicator, e.g. “the network component may open a TCP/IP connection to communicate with a controlling server that is deployed in a cloud network” [0079], to receive first service request information [0067, 0080] for a first service [0070] from the first external electronic apparatus or controlling server or controlling [0079], e.g. “the network component may receive tailored code segments (e.g., domain-specific programming language code segments, P4 programming primitives, etc.) from controlling server. In block 310, the network component may begin compiling the code segments into domain-specific binary code” [0080])
The prior art of Martini teaches a step to control the second communicator to receive the first service request information of Bak. The service request information of Bak represents source code. The service request information of Martini represents tailored code segment.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bak with the teachings of Martini. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Providing a second apparatus of Martini to receive the service request information of Bak is an example of applying a known technique to a known device – using Rationale D of MPEP 2143, Part I.
The motivation would have been to benefit from “using a domain-specific programming language dynamically program, re-program, or otherwise alter the functionality of a packet processor included in a network component” [0079 – Martini].

However, Bak in view of Martini does not disclose the following:
a second electronic apparatus comprising a second communicator, and a second processor configured to: 
(1)	generate first binary execution data based on event application source code 
(2)	execute the first binary execution data to generate a control signal for performing the first service , and 
 (3)	control to transmit the control signal.
Nonetheless, this feature would have been made obvious, as evidenced by Fukui.
(1) (Fukui teaches generating first binary execution data [0078-0080] based on the received first event application source code [0080, 0144], e.g. “Uncompiled source code may be stored. If using uncompiled source code, the source code may be compiled when the module is installed on a lower node, such as the sensor node 210” [0080])
(2) (Fukui discloses executing the first binary execution data [0080, 0093; FIG. 3, All Elements], e.g. “the binary code of the modules are stored” [0080], to generate/output a control signal for performing the 
(3) (Fukui teaches controlling to transmit the control signal, e.g. “The event transmitter 214 transmits an event to an upper node. In one operation example, the event transmitter 214 transmits to the upper node either an event processed by the module execution unit 213 or sensor information received from the sensor device by the sensor information receiver 211” [0146])
The teachings of Fukui pertain to steps performed within a second electronic apparatus. 
The step of Martini also pertain to steps performed within a second electronic apparatus. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bak in view of Martini with the teachings of Fukui. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:  
Applying the steps performed on the second electronic device of Fukui within the the second electronic device of Martini, therefore improving the manner in which the system of Bak in view of Martini transmits source code from a first electronic device to a second electronic device – using Rationale D of MPEP 2143, Part I.
The motivation would have been to benefit from “module execution unit” on a second electronic apparatus that “controls the execution of a module installed on the sensor node” [0145 – Fukui].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed March 30, 2021, with respect to claims 1-11 and 13-15. However, they are moot due to a new grounds of rejection. 
Examiner has set forth new rejections for claims 10-11 and 13-14 under 35 U.S.C. 101. Independent claim 1 is now statutory under 35 U.S.C. 101 as it recites the following subject matter: “execute the first binary execution data to generate a control signal for performing the first service”.
Dependent claims 2-7 is now statutory under 35 U.S.C. 101.  Independent claim 8 has the same claim scope as claim 1. Therefore, it is now statutory under 35 U.S.C. 101.  Dependent claim 9 is now statutory under 35 U.S.C. 101.  Independent claim 15 is also statutory due to recited execution steps. Therefore, it is now statutory under 35 U.S.C. 101.


17.	Examiner has set forth new rejections for claims 1-11 and 13-15 under 35 U.S.C. 112(b). 
claims 1-11 and 13-15 under 35 U.S.C. 103, with new combinations and rationales showing the claimed subject matter is unpatentable. 
19.	Therefore, Examiner maintains the rejection to the pending claims. 
20.	Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        July 3, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199